Case 1:20-cv-00019-RDA-JFA Document15 Filed 11/04/20 Page 1 of 2 PagelD# 73

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
BASF CORPORATION, )
)
Plaintiff, )
)
Vv. )
) Civil Action No. 1:20-cv-00019 (RDA/JFA)
VAG AUTO BODY, LLC )
)
)
Defendant. )

ORDER

This matter comes before the Court upon the Report and Recommendation
(“Recommendation”) issued by Magistrate Judge John F. Anderson on June 12, 2020. Dkt. 14. In
this breach of contract case, Judge Anderson recommends that “judgment be entered in favor of
[Pjlaintiff BASF Corporation [(“Plaintiff’)] and against [D]efendant VAG Auto Body, LLC
[(“Defendant”)] in the total amount of $57,679.00 ($57,134.00 in money damages + costs of
$545.00) with interest to accrue at the rate prescribed by 28 U.S.C. § 1961 from the date of any
judgment until paid.” Jd. at 10.

Pursuant to Federal Rule of Civil Procedure 72(b)(2), the deadline for submitting
objections to Judge Anderson’s Recommendation was June 26, 2020. To date, no objections have
been filed.

After reviewing the record and Judge Anderson’s Recommendation, and finding no clear

error,' the Court hereby APPROVES and ADOPTS the Recommendation. Dkt. 14.

 

! See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the
absence of any objections to a Magistrate Judge’s Recommendation, the Court “need not conduct
Case 1:20-cv-00019-RDA-JFA Document 15 Filed 11/04/20 Page 2 of 2 PagelD# 74

Accordingly, Plaintiff's Amended Motion for Default Judgment is GRANTED. Dkt. 12.

It is hereby ORDERED that judgment be entered in favor of Plaintiff and against Defendant
in the total amount of $57,679.00 ($57,134.00 in money damages + costs of $545.00) with interest
to accrue at the rate prescribed by 28 U.S.C. § 1961 from the date of any judgment until paid.

The Clerk is directed to enter judgment in this matter pursuant to Federal Rule of Civil
Procedure 55 and to forward copies of this Order to counsel of record.

It is SO ORDERED.

Alexandria, Virginia
November Z 2020

elf.

Rossie D. Alston, Jr,
United States District Judge

 

 

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of
the record in order to accept the recommendation’”).

2
